Citation Nr: 1516895	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a vision loss disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a chronic sinus condition.

5.  Evaluation of a service-connected bilateral hearing loss disability, assigned a 40 percent disability rating from September 9, 2008 and a 20 percent disability rating from July 1, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to May 1972, with additional service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran's back disorder, acquired psychiatric disorder to include PTSD, and vision loss claims are on appeal from a February 2009 rating decision.  These claims were previously before the Board in September 2014 and the Board remanded the Veteran's acquired psychiatric disorder, to include PTSD, and vision loss claims for further development.  The Board denied the Veteran's back claim.  The Veteran appealed the Board's decision (regarding his back claim) to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court remanded the case to the Board for action consistent with a January 2014 Joint Motion for Partial Remand (JMR).  

The Veteran's chronic sinus condition claim is on appeal from an April 2014 rating decision.  The April 2014 rating decision also continued a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss disability.  A prior April 2013 rating decision decreased the disability rating from 40 percent to 20 percent, effective July 1, 2013.   
The Veteran testified at an August 2013 video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

On March 3, 2015, a VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received for the private attorney noted on the cover page.  The form noted no limitations of representation, and the private attorney is recognized as the Veteran's representative.

With respect to the Veteran's back claim, additional documents have been associated with the Veteran's claims folder since the August 2011 Statement of the Case.  With respect to the Veteran's vision loss claim, additional documents have been associated with the Veteran's claims folder since the March 2015 Supplemental Statement of the Case.  As these claims are being remanded, these documents will be considered by the Agency of Original Jurisdiction (AOJ) in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Back

The Veteran seeks entitlement to service connection for a back disability.  Evidence of record indicated that he suffers from a current back disability.  See, e.g., October 2011 VA Back Conditions Examination Report (noting a diagnosis of degenerative joint disease of the spine).  The Veteran contends that he suffered two injuries while in-service to his back.  The Veteran described the first incident as follows: "I was working on a tank and I fell from the turret, onto the deck of the tank and then from the deck onto the ground.  So I fell on my back first."  See August 2013 Board Hearing Transcript, page 12; see also September 2011 Buddy Statement from T.G. (describing the two incidents).  The Veteran described the second incident as follows:

[W]e were moving a transmission for the tank, a tank and it fell over and trying to preserve what was left of my back, I pushed away from it or tried to keep it off of me so it didn't fall in me and in turn, it actually shoved me onto my back onto the floor some distance.  See id.  

The Veteran also stated that his general duties in-service as a mechanic included lifting very heavy equipment on a daily basis.  See August 2013 Board Hearing Transcript, pages 12-13.  Also, in the September 2014 Board decision, it was noted that "VA has accepted the history of a grenade explosion incident during the Veteran's National Guard service in 1973."  In a statement dated October 2014 (received April 2015), the Veteran stated that the explosion from a percussion grenade "threw me off my feet onto my back.  This added significantly to the problem of my previous injury and back pain."  In the September 2014 Board decision, the Board stated that "[a]lthough not documented in the service treatment records, lay evidence from the Veteran and a service buddy establish that the Veteran sustained back injuries in service."   The Veteran also testified that he has experienced chronic pain since active duty service.  See August 2013 Board Hearing Transcript, page 18.  The Veteran has not been afforded a VA examination specifically with respect to his back claim.  Based on the current diagnosis of a back disability, the previously conceded in-service back injuries and the Veteran's statements attesting to chronic pain since service, a VA examination and opinion must be obtained.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, an August 2014 VA treatment note referenced an MRI and a scanned document that does not appear to be of record.  While on remand, all outstanding imaging studies and associated reports related to the Veteran's back must also be obtained.               

Vision Loss

The Veteran's vision loss claim was remanded by the Board in September 2014.  The remand directives included that "[t]he AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran."  In an October 2014 statement, the Veteran stated that he had been going to the local VA medical center "since 2008 to present."  Subsequent to the September 2014 Board remand, the AOJ associated with the claims file VA treatment records from September 2011 to February 2015.  These records, however, appear to be incomplete, and remand is required to obtain outstanding VA treatment records.  Initially, June and July 2013 VA treatment notes referenced treatment for the Veteran's eyes by an outside non-VA provider.  These notes, however, referenced scanned documents that were not included in the treatment notes of record.  As these records referenced treatment for the Veteran's eyes, these documents must be associated with the Veteran's claims file on remand.  In addition, it appears that records dating from May 2009 to September 2011 may be incomplete.  For example, an April 2012 VA optometry consult note referenced a prior December 2009 VA treatment note that addressed the Veteran's eyes that is not of record.  As such, while on remand, all outstanding VA treatment records, to include those dating from May 2009 to September 2011, must be obtained.

The Board additionally notes that a VA examination and opinion was conducted with respect to the Veteran's vision loss claim in February 2015.  The February 2015 addendum examination report noted that the examiner reviewed VBMS records, which as noted above, appear to be incomplete with respect to VA treatment records.  As such, if any additional relevant outstanding VA treatment records are obtained (or other relevant records obtained pursuant to any other development), the February 2015 VA examiner (or a suitable substitute) must review any such records and provide an addendum VA opinion addressing whether such review alters the opinion previously provided in the February 2015 VA examination report and addendum.       
Acquired Psychiatric Disorder, to include PTSD

The Veteran's acquired psychiatric disorder, to include PTSD, claim was remanded by the Board in September 2014.  A March 2015 Supplemental Statement of the Case (SSOC) addressed the Veteran's vision loss claim, but did not address the Veteran's acquired psychiatric disorder, to include PTSD, claim.  As such, remand is required for issuance of an SSOC for this issue.    

Hearing Loss and Chronic Sinus Condition

As noted, these claims were addressed in an April 2014 rating decision.  The Veteran filed a notice of disagreement with respect to these issues in October 2014.  When a NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105(d) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case for the issues of entitlement to service connection for a chronic sinus condition and for the evaluation of a service-connected bilateral hearing loss disability.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

2.  Obtain all outstanding VA treatment records, to include those dating from May 2009 to September 2011.  The outside non-VA records referenced in June and July 2013 VA treatment notes related to treatment for the Veteran's eyes must also be associated with the claims file, once signed release forms are obtained.  In addition, all outstanding imaging studies and associated reports related to the Veteran's back must also be obtained, to include relating to the MRI referenced in an August 2014 VA treatment note.  

3.  If any additional relevant outstanding VA treatment records are obtained pursuant to directive number one above (or other relevant records obtained pursuant to any other development), obtain an addendum opinion from the VA examiner who conducted the February 2015 VA examination.  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

If an addendum opinion is necessary, the claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that a review of the entire claims file (to include VA treatment records) was accomplished.  After review of the entire claims folder, the medical professional must provide an addendum opinion that addresses whether such review alters the opinion previously provided in the February 2015 VA examination report and addendum, namely whether it is at least as likely as not (a 50 percent or greater probability) that any current vision loss disability of the Veteran is etiologically related to service, to include an incident relating to a grenade explosion in-service that the Veteran reports caused temporary blindness.

4.  After completion of directives number one above, afford the Veteran an appropriate VA examination to determine the etiology of his current back disability.  

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's current back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the two in-service incidents reported by the Veteran involving a fall from a tank and the mishandling of a tank transmission, a grenade explosion incident during the Veteran's National Guard service in 1973 and the Veteran's general in-service duties as a mechanic.  See October 2014 (received April 2015) Veteran Statement (stating that the explosion from a percussion grenade "threw me off my feet onto my back.  This added significantly to the problem of my previous injury and back pain"); August 2013 Board Hearing Transcript, pages 12-13 (containing testimony from the Veteran related to the two in-service incidents and as to duties of lifting very heavy equipment on a daily basis as a mechanic); September 2011 Buddy Statement from T.G. (describing the two in-service incidents).  

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's report of experiencing chronic pain since active duty service.  See, e.g., August 2013 Board Hearing Transcript, page 18.  

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims for service connection for back disorder, acquired psychiatric disorder to include PTSD, and vision loss in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




